DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed July 30, 2021 is acknowledged.  Claims 1, 3-6, 11, 12, 22, 23, and 26-30 are pending in the application.  Claims 2, 7-10, 13-21, and 24-25 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the carotenoid-containing composition” at lines 1-2 and “the at least one carotenoid” at lines 7-8, and this claim depends upon claim 1.  Since there is no mention of a carotenoid-containing composition or at least one carotenoid in claim 1, these limitations recited in claim 12 lack antecedent basis. Therefore, the scope of the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 11, 12, 22, 23, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over McGinity et al. WO 0235991 (hereinafter “McGinity”) in view of Obae et al. EP 2589618 (hereinafter “Obae”).
With respect to claims 1, 11, 12, 22, and 23, McGinity teaches a method comprising the steps of mixing at least one pharmaceutical excipient such as a thermopolymer (e.g., ethylcellulose and methylcellulose-alkyl cellulose, claims 22 and 23) (iii. at least one polymeric carrier material-claims 1, 11, 12, and 23), at least one active agent, one or more other pharmaceutical excipients (e.g., ii. adsorbent and i. beta-carotene- claims 1, 11, 12, and 23), and a plasticizer (i. at least one lipid-claims 1, 11, 12, and 23) to form a blended mass (step a-claims 1 and 23).  The blended mass is loaded into a hot-melt extruder (step b-claims 1 and 23).  The pharmaceutical excipient such as a thermopolymer (e.g., ethylcellulose and methylcellulose-alkyl cellulose, polymeric carrier material) melts or softens during the hot-melt extrusion process (step b-claims 1 and 23) conducted in a screw extruder with heating zone(s) and forms an intimately mixed mass with a homogenous composition (step c-claims 1 and 23).  The mass is extruded through a die of the extruder to form an extrudate (step d-claims 1 and 23), and the extrudate is cooled to form a solid product (step e-claims 1 and 23).    In one example, the ingredients comprise 30% active agent (theophylline), 50% thermopolymer (EudragitTM) (iii-claims 1 and 23 and iv-claims 11 and 12), 10% plasticizer (polyethylene glycol/lipid, i-claims 1 and 23 and ii-claims 11 and 12), and 10% talc (magnesium silicate-pharmaceutical excipient/adsorbent) (ii-claims 1 and 23 and i-claims 11 and 12), which fall within the presently claimed ranges of at least one lipid (plasticizer), adsorbent, and polymeric carrier material (thermopolymer) (Abstract; 
However, McGinity does not disclose the one or more other pharmaceutical excipients (adsorbant) comprises magnesium aluminometasilicate (ii-claims 1 and 23 and i-claims 11 and 12), or that the beta-carotene in the blended mass is crystalline beta-carotene (i-claims 1 and 23 and iii-claim 11).
Obae teaches combining cellulose and an inorganic compound (powder or particles), such as magnesium aluminometasilicate, magnesium aluminosilicate, calcium silicate, and magnesium silicate, with an active ingredient, such as beta-carotene, to prepare tablets, powder, granules, and pills for food and pharmaceuticals.  The active ingredient used may be in crystalline form (paragraphs [0012], [0022], [0066]-[0068], [0070], [0085], and [0109]).
Based upon the fact that Obae and McGinity similarly teach preparing solids comprising similar ingredients for food and pharmaceuticals, Obae recognizes the equivalence of magnesium aluminometasilicate and magnesium silicate (talc) in food and pharmaceutical preparations as well as discloses the content of active ingredient (beta-carotene) in the formed article is uniform, the hardness is high, friability is low, and sticking is prevented in the formed article, and the produced articles have high retention of active ingredient (paragraphs [0011], [0014], [0106], and [0175]), and McGinity discloses any agent suitable to reduce friction during compression and prevent the sticking of the ingredients to dies in a machine may be selected (P21, L15-20; and P22, L19-24), it would have been obvious to one of ordinary skill in the art before the Obae, to select magnesium aluminometasilicate and crystalline beta-carotene in the method of McGinity based their suitability for their intended purpose. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
While McGinity does not expressly disclose the amount of beta-carotene (i-claims 1 and 23 and iii-claims 11 and 12), McGinity teaches colorant, such as beta-carotene, may be used to impart color to the pharmaceutical preparations, and the amount of coloring agent used will vary as desired (P20, L1-7; and P23, L17-24).  McGinity also teaches that the compounds used in the formulation generally serve a variety of functions and purposes.  Thus, if a compound named is mentioned only once, its purpose or function should not be construed as being limited solely to that named purpose(s) or function(s) (P25, L9-13).  Additionally, it is well understood that beta-carotene is a natural colorant and an antioxidant, and McGinity discloses the hot-melt extruded composition may include one or more active agents, such as antioxidants, and the active agent(s) will be included in an effective amount (P25, L14-20; and P26, L17-29).  Further, Obae discloses the proportion of active ingredient, such as beta-carotene, is preferably 0.001% or more (paragraphs [0066] and [0070]).  Therefore, it would have In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Modified McGinity also does not expressly disclose the extruder is operated at a temperature of 160⁰C - 250⁰C to melt the crystalline beta-carotene to form amorphous beta-carotene (step b-claims 1 and 23).  It is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Given that McGinity teaches utilizing extrusion temperatures above the melting point of the active ingredient (P35, Example B-chlorpheniramine maleate (active ingredient) has a melting point of 266⁰F-275⁰F, and extrusion temperatures in this example were zone 1-180⁰F, zone 2-295⁰F, zone 3-300⁰F), performing extrusion in an extruder having more than one heating zone (P4, L8-9; and P34, L10-11) as well as using processing temperatures during extrusion of up to approximately 320⁰F (160⁰C) in some of the examples (P34, L9-11; and P36-P37, Examples D, E, F, and G), and factors that may affect the temperature during extrusion include:  the melting or softening temperature of the thermoformable material as well as other materials in the compositions; the viscosity of the composition during extrusion; 
Regarding claims 3-5, McGinity teaches the at least one pharmaceutical excipient may also include thermoformable materials such as EudragitTM
With respect to claim 6, McGinity teaches the composition that is to be hot-melt extruded can further comprise other pharmaceutical excipients including antioxidant (vitamin C or vitamin E and its derivatives) (P20, L1-15).
Regarding claim 26, modified McGinity teaches the extruded rod is converted into pellets or tablets, then spheronized  to form spherical particles, and the particles may be formed into tablets, granules, spheroids, and particulates (Abstract, P2, L8-11 and 15-18; P6, L6-10; P7, L12-16; and P27, L24-28).
Regarding claims 27 and 29, modified McGinity teaches preparing an extruded solid (P2, L24-25; P3, L4-5, 11-12, and 17-18; P6, L21-23; and P7, L7-11).
With respect to claims 28 and 30, modified McGinity teaches the composition may be used for dietary supplements, pharmaceutical, veterinary, food, culinary, or agricultural applications (P26, L17-P27, L9; and P27, L24-28).

Response to Arguments
Applicant's arguments filed July 30, 2021 have been fully considered.
Due to the amendments to the claims, the 35 USC 112 rejection in the previous Office Action has been withdrawn (P8).  However, the 35 USC 112 rejection above is necessitated by the amendments made to the claims.
Applicant’s arguments with respect to McGinity and Obae have been fully considered, but they are unpersuasive.
Applicant notes in this regard that McGinity et al provides only a very general teaching that comprises multiple "laundry lists" of possible components. It is respectfully submitted that it is not credible that the teaching of McGinity can be applied to any 
Examiner disagrees.  While McGinity teaches colorant, such as beta-carotene, may be used to impart color to the pharmaceutical preparations (P20, L1-7; and P23, L17-24), McGinity is not limited to this embodiment since the reference also teaches that the compounds used in the formulation generally serve a variety of functions and purposes.  Thus, if a compound named is mentioned only once, its purpose or function should not be construed as being limited solely to that named purpose(s) or function(s) (P25, L9-13). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Additionally, it is well understood that beta-carotene is a natural colorant and an antioxidant, and McGinity discloses the hot-melt extruded composition may include one or more active agents, such as antioxidants, and the active agent(s) will be included in an effective amount (P25, L14-20; and P26, L17-29).  Applicant is reminded that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Further, Obae discloses the proportion of active ingredient, such as beta-carotene, is preferably 0.001% or more (paragraphs [0066] and [0070]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Applicant argues beads comprising theophylline are made in example 1 of McGinity according to a conventional wet-mass granulation/spheronization process. Thus, the beads of example 1 of McGinity comprise undissolved theophylline particles that are dispersed in the matrix material of the beads.  In the other examples of McGinity, theophylline is formulated by hot melt extrusion. In example 2 of McGinity, a temperature of not more than 121⁰C is employed. Similar temperatures are employed in the other examples of McGinity. Official Notice may be taken of the fact that the melting point of theophylline is 270- 274⁰C.  Thus, when operating an extruder at the temperature of about 120⁰C theophylline is not molten.  Thus, the extrudate of example 2 of McGinity would resemble the beads of McGinity's example 1, i.e., the extrudes would both comprise dispersed active ingredient particles.  It is neither the purpose nor the goal of McGinity to modify the active ingredient when extruding a pharmaceutical formulation. Instead, the purpose of McGinity is to physically disperse the active ingredient particles in a matrix without modifying such Al particles. Thus, since the theophylline is not molten during extrusions according to McGinity, it will thereby remain crystalline. The facts discussed above would also apply to the second active ingredient 
Examiner disagrees.  Applicant is reminded that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Additionally, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson,
As discussed above, McGinity in view of Obae, which is relied upon for the teachings of crystalline beta-carotene and magnesium aluminometasilicate granules, does not expressly disclose the extruder is operated at a temperature of 160⁰C - 250⁰C to melt the crystalline beta-carotene to form amorphous beta-carotene.  Given that McGinity teaches utilizing extrusion temperatures above the melting point of the active ingredient (P35, Example B-chlorpheniramine maleate (active ingredient) has a melting point of 266⁰F-275⁰F, and extrusion temperatures in this example were zone 1-180⁰F, zone 2-295⁰F, zone 3-300⁰F), performing extrusion in an extruder having more than one heating zone (P4, L8-9; and P34, L10-11) as well as using processing temperatures during extrusion of up to approximately 320⁰F (160⁰C) in some of the examples (P34, L9-11; and P36-P37, Examples D, E, F, and G), and factors that may affect the temperature during extrusion include:  the melting or softening temperature of the thermoformable material as well as other materials in the compositions; the viscosity of the composition during extrusion; the speed of the screws during extrusion; and/or the physical properties of the components of the composition (P15, L10-15), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the temperature during extrusion of the mass of McGinity in view of Obae 
Applicant argues the techniques described by McGinity do not apply to the presently claimed invention. In this regard, the Applicant notes that during the extrusion process of the herein claimed invention, the crystalline beta-carotene particles are heated/dissolved during extrusion in the presence of lipid and the adsorbant. In the conditions claimed, the beta-carotene crystals are dissolved in the lipid which means that the beta-carotene particles lose their crystallinity and become amorphous.  Surprisingly, the disappearance of beta-carotene crystals does not only depend on the temperature and the presence of the lipid.  In order to dissolve beta-carotene during the extrusion process, the amount of lipid and adsorbent must be adjusted to the amount of beta-carotene. Specifically, the more beta-carotene is added, the more lipid is required.  The Examiner appears to suggest one could "obviously" replace theophyillne in example 9 of McGinity reproduced below with beta-carotene.  The examples of the present application clearly show that such an attempt would be recognized by a skilled person in this art as not being even reasonably successful. In this regard it would clearly be impossible to dissolve 30 wt.% beta-carotene in 10 wt.% Carbowax powder in the presence of 10 wt.% ordinary talc.  Replacing theophyillne in example 9 of McGinity with beta-carotene would thereby result in a useless product (P10-P12).
Examiner disagrees.  As discussed above, McGinity teaches the ingredients comprise 30% active agent (theophylline), 50% thermopolymer (EudragitTM) (polymeric carrier material), 10% plasticizer (lipid), and 10% talc (pharmaceutical excipient/adsorbent) in one example, which fall within the presently claimed ranges of at least 5 wt.% (i-claim 1), at least 10 wt.% (ii-claim 11 and i-claim 23), and 5-20 wt.% (ii-claim 12) of at least one lipid (plasticizer) and at least 5 wt.% (ii-claim 1), at least 10 prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Applicant is reminded that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  While McGinity does not expressly disclose the amount of beta-carotene (i-claims 1 and 23 and iii-claims 11 and 12), McGinity teaches colorant, such as beta-carotene, may be used to impart color to the pharmaceutical preparations, and the amount of coloring agent used will vary as desired (P20, L1-7; and P23, L17-24).  McGinity also teaches that the compounds used in the formulation generally serve a variety of functions and purposes.  Thus, if a compound named is mentioned only once, its purpose or function should not be construed as being limited solely to that named purpose(s) or function(s) (P25, L9-13).  Additionally, it is well understood that beta-carotene is a natural colorant and an antioxidant, and McGinity discloses the hot-melt extruded composition may include one or more active agents, such as antioxidants, and the active agent(s) will be included in an effective amount (P25, L14-20; and P26, L17-29).  Further, Obae discloses the proportion of active ingredient, such as beta-carotene, is preferably 0.001% or more (paragraphs [0066] and [0070]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793